Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 12/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Nos. 15/648,306; 15/648,339; 15/648,352; 15/648,319; and 15/648,213 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Applicant's election with traverse of Group II (i.e., claims 11-16 drawn to a method of culturing cells and drawn to a kit) in the reply filed on June 21, 2018, is acknowledged.  Additionally, Applicant’s election with traverse of Species A (i.e., a single and specific protein or peptide as laminin); and Species B (i.e., a single and specific cell as muscle cells) in the reply filed on June 21, 2018, is acknowledged.  Please note that in light of the Examiner’s search, Groups I and II are hereby rejoined and examined.  As such, the restriction requirement between Groups I and II is withdrawn.  Additionally, please note that specie B is expanded to include where the cells can be hepatocytes as recited in claim 9.  Moreover, please note that species A is expanded to include where the one or more proteins is collagen I as recited in claims 4-5. As such, claims 4-5 and 9 are rejoined and examined herewith. However, the species election has NOT been withdrawn.  Rather, additional species have been examined in light of the conducted search.
The traversal with respect to the species election is on the grounds that the Examiner has failed to establish that there is an undue search burden in searching the full scope of the claimed invention because the Examiner has not shown by an appropriate explanation; more specifically, there is no separate classification offered by the Examiner (See Applicant’s Response received on 6/21/18, pg. 5).  
must establish that the required species have separate classification.  In fact, the MPEP portions cited by Applicants (i.e., MPEP 803, paragraphs 2 and 5) pertain to restriction between independent and distinct inventions, not species.  Further, as pointed out by Applicants on pg. 6 of the Response, the Examiner argues that a different field of search would be necessitated by the required species.  Moreover, as indicated in the Restriction Requirement mailed on 5/31/18, the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Plus, a search burden for patentably distinct species is met if at least ONE of the following reasons applies: 
(a)    the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b)    the prior art applicable to one species may not be applicable to another species;
(c)    the species may raise different non-prior art issues under 35 U.S.C. 101 and/or 35
U.S.C. 112, first paragraph;
(d)    the species are structurally and/or functionally different.
With respect to the required species, (a) and (b) would at least apply.  Therefore, contrary to Applicant’s argument, the Examiner has met the prima facie showing that an undue search burden is present.
The requirement is still deemed proper with respect to the species election and is therefore made FINAL.

Status of Claims
Claims 1-16 were originally filed on July 12, 2017. 
The amendment received on April 1, 2019, canceled claims 2 and 4-7; amended claims 1, 3, 8, 11, 13, 15, and added new claims 17-18.  The amendment received on January 8, 2020, amended claims 1, 3, 11-13, and 15.  The amendment received on December 23, 2020, amended claims 1, 8, 11, and 14-15; and added new claim 19.  The amendment received on September 15, 2021, canceled claims 10 and 18-19; amended claims 1, 8, 11, 15, and 17.  The amendment received on December 29, 2021, canceled claim 10; amended claims 1, 8, 11, and 15.


Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/361,259 filed July 12, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on February 4, 2022 is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, see Response, filed 12/29/21, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 8 has been withdrawn.

Applicant’s arguments, see Response, filed 12/29/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 8-9 and 11-14 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), and Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 has been withdrawn. 

Applicant’s arguments, see Response, filed 12/29/21, with respect to obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1, 3, 8-9, and 11-17 as being unpatentable over claims 1-2, 6, 9-12, 14, 16-18, and 21-36 of copending Application No. 15/648,319 (Levner et al. (II) U.S. Publication No. 2018/0024119 A1) (cited in the Action mailed on 10/3/18); and over claims 1, 8, 10-12, 14-20, 22-34, and 36-46 of copending Application No. 15/648,339  has been withdrawn.

Applicant’s arguments, see Response, filed 12/29/21, with respect to obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1, 3, 8-9, and 11-17 as being unpatentable over claims 1, 5-9, 11-18, 20, and 22 of copending Application No. 15/648,213 (Levner et al. U.S. Publication No. 2018/0024116 A1) (cited in the Action mailed on 10/3/18); over claims 1, 3-5, 13-20, 32-34, 36-48, and 49-53 of copending Application No. 15/648,306 (Levner et al. (IV) U.S. Publication No. 2018/0024118 A1) (cited in the Action mailed on 10/3/18); over claims 13-30 and 32-33 of copending Application No. 15/648,352 (Levner et al. (V) U.S. Publication No. 2018/0024120 A1) (cited in the Action mailed on 10/3/18), each of which are in view of BioLamina, “General Laminin Information,” available online at http://www.biolamina.com/laminin-product-questions-answers, 5 pages (2014) (cited in the Action mailed on 10/3/18) has been withdrawn.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 12/29/21 is sufficient to overcome the rejection of claims 8-9 and 11-14 based upon Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), and Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011.  It is noted that the subject matter claimed in these claims is commensurate in scope with the instantly claimed invention.  It is noted that the Declaration’s discussion regarding the distinction between the four tested experiments is acknowledged.  The Examiner also acknowledges that the data provided in the Declaration demonstrates that utilization of the sulfo-SANPAH crosslinker results in consistent attachment of cells when compared to the Ingber reference.  Furthermore, it is noted that the claimed subject matter is commensurate in scope with the unexpected results discussed in the Declaration.  
However, as will be further articulated below, the Declaration is insufficient to overcome the new 103 rejection below.  Kim et al. WO2016/004394 A1, cited in the IDS received on 2/4/22, teaches a Bristol-Myers Squibb Co. v. Teva Pharms. USA, Inc., 752 F.3d 967, 977 (Fed. Cir. 2014).  As such, the unexpected results demonstrated in the Declaration now need to be compared to the results taught in the Kim reference as the Kim reference is now the closest prior art.

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites in step (b), “exposing an ultraviolet light reactive portion…to said source thereby covalently attaching said crosslinker to said surface;” and in step (c), “…with a chemically reactive portion…; and (d)…”  It is respectfully requested that claim 1 recites in step (b), “exposing the ultraviolet light reactive portion…to said ultraviolet source thereby covalently attaching said crosslinker to said surface;” and in step (c), “…with the chemically reactive portion…; (d)…” in order to be grammatically correct.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  claim 11 recites in step (b), ““exposing an ultraviolet light reactive portion…to said source thereby covalently attaching said crosslinker to said surface;” and in step (c), “…to a chemically reactive portion….;” and in step (f), “…for at least 7 days such that said attached cells such that said cells remain attached…”  It is respectfully requested that claim 11 recites in step (b), “exposing the ultraviolet light reactive portion…to said ultraviolet source thereby covalently attaching said crosslinker to said surface;” and in step (c), “…to the chemically reactive portion…” and in step (f), “…for at least 7 days such that said attached cells remain attached….” in order to be grammatically correct.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  claim 15 recites components (a), (b), and (d).  It is respectfully requested that claim 15 recites components (a), (b), and (c) in order to be grammatically correct.  Appropriate correction is required.

New Rejections Necessitated by Amendment
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 8-9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 11 of copending Application No. 15/648,213 (Levner et al. U.S. Publication No. 2018/0024116 A1). 
Levner et al. claims:
A method for culturing cells, comprising:  a) providing a microfluidic device comprising a microchannel comprising a PDMS surface, said PDMS surface reacted with an UV light reactive portion of a sulfo-SANPAH crosslinker using a source of UV, said microchannel in fluidic communication with a fluid source comprising a fluid; (b) covalently attaching one or more extracellular matrix proteins to a chemically-reactive portion of said heterobifunctional crosslinker so as to create a treated surface; (c) seeding viable cells on said treated surface so as to create attached cells; (d) flowing said fluid from said fluid source through said microchannel so as to create flowing conditions; and (e) culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days (See claim 1).  Claim 11 further encompasses where the cells are hepatocytes.  
	Although the claim language is not identical, instant steps of claim 8 is the same as ‘213’s claim 1 as follows:
‘213 (co-pending application)
‘293 (instant application)

providing (i) a microfluidic device comprising a microchannel comprising a PDMS surface
said microchannel in fluidic communication with a fluid source comprising a fluid
providing (ii) a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel
the PDMS surface reacted with an UV light reactive portion of a sulfo-SANPAH heterobifunctional crosslinker using an UV light source
providing (iii) a source of UV light; (b) exposing an UV light reactive portion of an sulfo-SANPAH crosslinker to the source thereby covalently attaching the crosslinker to the surface
covalently attaching one or more extracellular matrix proteins to a chemically reactive portion of the heterobifunctional crosslinker so as to create a treated surface
covalently attaching an extracellular matrix protein with a chemically reactive portion of the crosslinker so as to create a treated surface
seeding viable cells on said treated surface so as to create attached cells 
seeding viable cells on said extracellular matrix protein so as to create attached cells
flowing said fluid from said fluid source through said microchannel so as to create flowing conditions
flowing said fluid through said microchannel so as to create flowing conditions
culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days
culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days


It is also noted that seeding viable cells on the extracellular matrix protein in step (d) of the instantly claimed invention is the same as seeding the cells on the treated surface because the extracellular matrix proteins were covalently attached to the treated surface via the crosslinker.  ‘213 also claims where the cells are hepatocytes (claim 11) thereby rendering instant claim 9 the same as ‘213’s claim 11.  Thus, instant claims 8-9 are the same as ‘213’s claims 1 and 11.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

For claims 8, 11-12, and 14, with respect to a method comprises (a) providing: (i) a microfluidic device comprising a microchannel comprising a surface, (ii) a fluidic source comprising a fluid, wherein the fluidic source is in fluidic communication with the microchannel,  (d) flowing fluid through the microchannel so as to create flowing conditions, and (e) culturing the cells such that the cells remain attached and viable for at least 14 days as recited in claim 8;


For claim 19, with respect to where the cells are skeletal muscle cells: 
supra for claim 11, Kim et al. teaches that the microfluidic channel may be comprised of PDMS and at least one of the channel and the membrane surfaces may be coated with at least one of valvular interstitial and endothelial cells (See Kim specification, paragraph [0018], [0046], [0065]).  As evidenced by Filip et al., valvular interstitial cells are similar to smooth muscle cells in that they are extensively coupled by communicating junctions where these cells contract in response to epinephrine or angiotensin II thereby constituting where the valvular interstitial cells have contractile capability.  However, Kim et al. does not expressly teach that the cells can be skeletal muscle cells.
	Filip et al. teaches that by the ultrastructural features and functional properties, valvular interstitial cells are intermediate between fibroblasts and vascular smooth muscle cells (See Filip article, abstract; pg. 314, col. 1, 1st paragraph).  Like fibroblasts, valvular interstitial cells lack a basal lamina establishing direct and extensive contacts with collagen fibers, elastin microfibrils, and proteoglycans of the matrix (See Filip article, abstract; pg. 314, col. 1, 1st paragraph).  The cells have numerous slender and long processes, connected to one another, forming a complex cellular framework spanning the entire valve (See Filip article, abstract; pg. 312, col. 2, last paragraph).  Similar to smooth muscle cells, valvular interstitial cells are extensively coupled by communicating junctions as shown by thin sections, freeze-fracture, lanthanum staining, and carboxyfluorescein microinjection (See Filip article, abstract; pg. 314, col. 1, 1st to 2nd paragraph).  Filip et al. also frequently found situations in which coupling was established between two parts of the same cell (reflexive junction), as reported for other cell types including vascular smooth muscle cells (Filip article, pg. 314, col. 1, 2nd paragraph).  The cells contain numerous bundles of actin filaments, which are decorated by the S1 fragment of heavy meromyosin (See Filip article, abstract).  Moreover, Filip et al. teaches that valvular interstitial cells contract on epinephrine or angiotensin II stimulation (See Filip article, abstract; pg. 317, col. 1, 2nd paragraph).  Furthermore, Filip et al. teaches that bundles of smooth muscle cells are found un human and porcine atrioventricular valves and canine aortic valve (Filip article, pg. 314, col. 2, 1st paragraph).  In addition, numerous fibroblast-like cells, variously names interstitial cells, myofibroblast or intermediate-type cells were observed in the valvular tissue (Filip article, pg. 314, col. 2, 1st paragraph).  When present, smooth muscle cells are found in the proximal and middle portion of the valve whereas the distal region is populated mostly by interstitial cells (Filip article, pg. 314, col. 2, 1st paragraph).  In light of their data, Filip et al. concludes that valvular supra, valvular interstitial cells have contractile capability and have a plurality of nuclei and a plurality of actin filaments.  Although valvular interstitial cells are not specifically smooth muscle cells, the teachings of Filip et al. suggest that valvular interstitial cells are similar to smooth muscle cells and that cardiac valves contain smooth muscle cells.  Thus, an ordinary skilled artisan would be motivated to grow smooth muscle cells in addition to the valvular interstitial cells in order to examine cardiac valve function as desired by the teachings of Kim et al.

New Rejections Necessitated by IDS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 

Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 8, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. WO2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, alone or as evidenced by Ali et al., BioRes Open Access 2:241-249 (2013).  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 8, 11-12, and 14, with respect to a method comprises (a) providing: (i) a microfluidic device comprising a microchannel comprising a PDMS surface, (ii) a fluidic source comprising a fluid, wherein the fluidic source is in fluidic communication with the microchannel, and (iii) a source of UV light; 
Kim et al. teaches a microfluidic device for cardiovascular flow profile generation comprising a substrate, one or more microfluidic channels, at least one microfluidic pump, and one or more valves comprising a vertical membrane actuable as a lifting gate valve, wherein the actuated microfluidic pump mimics the pulsatile flow of fluid within a cardiovascular system (note: constitutes a microfluidic device as recited in instant claims 8(a)(i) and 11(a)(i), a fluidic source comprising fluid in fluidic communication with the microchannel as recited in instant claims 8(a)(ii) and 11(a)(ii), and flowing fluid from the fluid source through the microchannel thereby creating flow conditions as recited in instant claims 8(e) and 11(e)) (See Kim specification, paragraph [0016]-[0017], [0046]).  The microfluidic channel may be comprised of PDMS and at least one of the channel and the membrane surfaces may be coated with at least one of valvular interstitial and endothelial cells (note: constitutes a PDMS membrane surface as recited in instant claims 8(a)(i), 11(a)(i) and 12, seeding viable cells on the PDMS surface so as to create attached cells as st paragraph to col. 2, last paragraph)) to the attached crosslinker to create a treated surface as recited in instant claims 8(c) and 11(c), and culturing the attached cells under flow conditions as recited in instant claims 8(f) and 11(f)) (See Kim specification, paragraph [0052]).
In a specific embodiment in Example 2, Kim et al. teaches that microfluidic channels and membranes are modified by dynamic fibronectin (i.e., an extracellular matrix protein) coating or photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide based on previously developed methods (note: constitutes an sulfo-SANPAH crosslinker having a light reactive portion and a chemically reactive portion as recited in instant claims 8(b) and 11(a)(iii), and exposing the UV light reactive portion of the sulfo-SANPAH crosslinker to UV light thereby covalently attaching the crosslinker to the surface (photochemical crosslinking necessarily must utilize UV light from a UV source thereby requiring a source of UV light in order to facilitate the photochemical crosslinking) as recited in instant claims 8(a)(iii), 8(b), and 11(b), and constitutes covalently attaching one or more extracellular matrix proteins (i.e., RGD peptides) (see discussion supra) covalently attached to the sulfo-SANPAH crosslinker as recited in instant claims 8(c) and 11(c)) (See Kim specification, paragraph [0065]).  After PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (note: constitutes a plurality of cells attached to the extracellular matrix peptides and are grown such that the cells are viable and attached to the peptides under flow conditions (grown to confluence) (See Kim specification, paragraph [0065]).

Viovy et al. teaches a device for cell culture comprising a support defining a first microfluidic chamber intended to be seeded with a first cell culture and at least a second microfluidic chamber and a fluidic interconnection system connecting the first and second microfluidic chambers and enabling cell extensions where the interconnection system can comprise a plurality of microchannels (See Viovy specification, paragraph [0017]-[0019], [0022]).  The interconnection system can comprise at least one portion of which the surface has been chemically or biochemically treated so as to have an affinity for at least one type of cell (See Viovy specification, paragraph [0034]).  The chemical treatment can comprise exposure to at least one type of molecule selected from fibronectin, cadherins, collagen, laminin, molecules comprising succinimide groups, sulfo-SANPAH, and photoactivatable reactive chemical molecules (See Viovy specification, paragraph [0035]).
In particular, Viovy et al. teaches that PDMS is used, which once crosslinked, has properties that are very suitable for cellular and molecular biology transparent, not very reactive, and biocompatible (See Viovy specification, paragraph [0190]).  However, PDMS is not a surface to which neuronal cells naturally adhere nor does adhesion proteins such as fibronectin or collagen adsorb to PDMS (See Viovy specification, paragraph [0191]). As such, it may be necessary to chemically bond the adhesion proteins to the PDMS by means of either polylysine, which is commonly used and adsorbs to the walls and enables cell adhesion, or a photoactivable crosslinker such as sulfo-SANPAH (See Viovy specification, paragraph [0191]).  Sulfo-SANPAH is a molecule which has, at one of its ends, a photoactivable nitrophenyl azide group that binds with the PDMS under UV radiation thereby constituting a light reactive moiety of the sulfo-SANPAH crosslinker (See Viovy specification, paragraph [0191]-[0192]).  At the other end, the sulfo-SANPAH crosslinker has an N-sulfosuccinimidyl ester group which has the particularity of being very reactive with amine functions (amidation), which are very common in proteins (See Viovy specification, paragraph [0192]) thereby constituting a chemically reactive moiety of the sulfo-SANPAH 

For claims 11(a)(i), with respect to where the PDMS membrane surface comprises a micropattern:  
Kim et al. teaches that the valve and channel structure is comprised of a homogenous and isotropic material such as PDMS (See Kim specification, paragraph [0054]).  The platform may be developed using soft lithography, which means a family of techniques for fabricating or replicating structures using elastomeric stamps, molds, and conformable photomasks (See Kim specification, paragraph [0054]).  PDMS stamps are pieces of PDMS that have been patterned usually against a master to form a relief pattern used in soft lithography (See Kim specification, paragraph [0054]).  This PDMS stamp can be used in either its current form as a relief surface for techniques such as microcontact printing or can also be attached to an external source by tubing so that liquid may be passed through channels on its surface (See Kim specification, paragraph [0054]).  In this second case, it will often be laminated to a surface, referred to as a substrate, so that chemistry can be performed on that surface producing a pattern of the PDMS stamp on to the surface (See Kim specification, paragraph [0054]).  Alternatively, a PDMS stamp can be laminated to a second piece of PDMS to form a contained device (See Kim specification, paragraph [0054]).  It is possible to pattern PDMS with nanometer resolution (See Kim specification, paragraph [0054]).  Therefore, the teachings of Kim et al. satisfy the claim limitations where the PDMS membrane surface is micropatterned as recited in instant claims 11(a)(i).


As discussed supra for claim 11, Kim et al. teaches where the PDMS membrane surface can be micropatterned (See Kim specification, paragraph [0054]).  Kim et al. also teaches that the PDMS membrane surface is photochemically crosslinked to a RGD adhesive peptide via a sulfo-SANPAH crosslinker (See Kim specification, paragraph [0065]).  However, Kim et al. does not expressly teach that the crosslinked RGD peptides are conjugated to a specific location of the micropattern.
Viovy et al. teaches that in a preferred embodiment, it may be desired to promote the adhesion of specific cells or cell compartments to specific sites, localized photoactivation can be used (See Viovy specification, paragraph [0194]).  For example, Viovy teaches that it is possible to use a mask (i.e., note: same as a photomask) so as to UV-illuminate only at desired sites, in order to create adhesion protein patterns (See Viovy specification, paragraph [0195]).  In an alternative preferred embodiment, Viovy et al. teaches that photoactivation by microscope can also be used by sending UV rays through a microscope where the UV rays can be projected onto the PDMS surface of the microfluidic chip (See Viovy specification, paragraph [0196]).  By placing a photomask with the desired patterns in the object focal plane of the microscope, the desired patterns are obtained on the surface of the microfluidic channels (See Viovy specification, paragraph [0196]).  Furthermore, the objective makes it possible to considerably narrow the size of the patterns of the photomask thereby making it possible to gain in terms of precision (See Viovy specification, paragraph [0196]).  Figure 8 depicts an example of a quartz mask that is etched with a multiplicity of patterns of microchannels and of cell chambers where the patterns include linear patterns (See Viovy specification, paragraph [0197]).  Therefore, the teachings of Viovy et al. suggest utilizing a photomask as recited in instant claim 14 in order to promote the adhesion of specific cells or cell compartments to specific sites such as in a linear pattern thereby constituting where the RGD peptide is conjugated to the PDMS membrane surface via the crosslinker at a specific location, and thus, the cells are attached to the RGD peptide at these specific locations such that the cells are grown to confluence along and aligned along the desired micropattern as recited in instant claims 11(f).

For claim 11(a)(i), with respect to where the PDMS surface is plasma treated:
As discussed supra for claim 11, Kim et al. teaches as an example that confluent valve interstitial cell cultures were established on PDMS membranes modified with a crosslinker and RGD adhesive peptide (note: constitutes a PDMS membrane surface covalently conjugated to RGD adhesive peptide via a crosslinker (See Kim specification, paragraph [0052]).  Also, Kim et al. teaches in Example 1 that the microchannel structure and a free-standing membrane are fabricated (See Kim specification, paragraph [0058]).  The surface of the structures was coated with PDMS and holes formed to replicate inlets and outlets (See Kim specification, paragraph [0058]).  The microchannel structure was then irreversibly bonded to the substrate containing the free standing membrane after plasma activation (See Kim specification, paragraph [0058]) thereby constituting that the PDMS surface is plasma treated as recited in instant claim 11(a)(i).

For claims 8(f) and 11(f), with respect to where the attached cells remain attached and viable for at least 14 days as recited in instant claim 8(f); and with respect to where the attached cells remain viable and attached for at least 7 days as recited in instant claims 11(f):
As discussed supra for claims 8 and 11, in a specific embodiment in Example 2, Kim et al. teaches that after PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (note: constitutes a plurality of cells attached to the extracellular matrix peptides and are grown such that the cells are viable and attached to the peptides under flow conditions (grown to confluence) (See Kim specification, paragraph [0065]).  Kim et al. does not specify that the cells remain viable and attached to the one or more peptides for at least 7 or 14 days under the flow conditions.  
However, as discussed in this rejection, the combination of references renders the claimed method obvious by suggesting the claimed manipulative steps utilizing the structure of the claimed microfluidic device.  In particular, Kim et al. teaches that microfluidic channels and membranes are modified by photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide and after PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the functional property (i.e., cells remaining viable and attached for at least 7 or 14 days) is an intended result flowing from the claimed manipulative steps by using the structure of the claimed microfluidic device that gives little meaning and purpose to the claimed method.  Accordingly, claims 8(f) and 11(f) recites an intended result that does not render material to patentability with respect to where the cells remain viable and attached to the one or more RGD peptides for at least 7 or 14 days under the flow conditions.
Additionally and/or alternatively, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s microfluidic device differs and, if so, to what extent, from that of the discussed reference (i.e., Kim et al. teaches culturing cells using microfluidic channels and membranes that are modified by photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide and after PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells).  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.


Kim et al. teaches that the hydrophobic surface of the microfluidic device can be modified into an environment that promotes cell growth to confluence (See Kim specification, paragraph [0053]).  Moreover, Kim et al. teaches that the present invention (i.e., the microfluidic device/system) provides for the establishment of tissue cultures on the valve structure and the demonstration of the 3D architecture of the constructs (See Kim specification, paragraph [0053]).  Therefore, the teachings of Kim et al. satisfy the claim limitation with respect to a method for culturing cells as recited in instant claims 8 and 11. 

For claims 15-16, with respect to a kit comprising (a) a microfluidic device comprising a PDMS surface, the surface covalently attached to an UV light reactive portion of sulfo-SANPAH, (b) a laminin protein covalently attached to a chemically reactive portion of the sulfo-SANPAH, and (c) a solution as recited in instant claim 15; and with respect to where the kit further comprises cells as recited in instant claim 16:
As discussed for claims 8 and 11 supra, Kim et al. teaches a system comprising a microfluidic device comprising a PDMS surface that is photochemically crosslinked to RGD adhesion peptides via a sulfo-SANPAH crosslinker (See Kim specification, paragraph [0065]).  After PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (See Kim specification, paragraph [0065]).  As such, the teachings of Kim et al. satisfy the claim limitations with respect to a microfluidic device comprising a PDMS surface as recited in instant claim 15(a), a sulfo-SANPAH crosslinker as recited in instant claim 15(a) and 15(b), and comprising cells as recited in instant claim 16.  
Furthermore, Kim et al. teaches that various parameters can be evaluated including flow rates and pumping frequencies (See Kim specification, paragraph [0065]).  Standard culture medium is used for culture and flow experiments (See Kim specification, paragraph [0065]) thereby constituting a solution as recited in instant claim 15(c).  Although, Kim et al. does not teach that the culture medium can be used for storing the microfluidic device with a laminin-treated surface, the Examiner would like to remind Applicants that the preamble recites a kit, and while the use of a descriptive clause, i.e. “for storing …,” when referring to the contemplated use (i.e. “intended use”) of a claimed product is proper, it is not a In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the teachings of Kim et al. satisfy the claim limitation as recited in instant claim 15(c).
Moreover, as discussed for claims 8 and 11 supra, the combination of Kim et al. and Viovy et al. suggests that the PDMS surface is covalently attached to an UV light reactive portion of sulfo-SANPAH and the RGD peptide (i.e., a laminin protein contains the RGD sequence motif as discussed supra) is covalently attached to a chemically reactive portion of the sulfo-SANPAH.  Therefore, the combination of Kim et al. and Viovy et al. suggest the how the PDMS surface is derivatized and how the RGD peptide is covalently attached to the surface as recited in instant claim 15(a) and 15(b).  
Also, although, Kim et al. does not expressly teach a kit comprising the microfluidic device, Kim et al. teaches a system comprising the microfluidic device comprising a microfluidic pulsatile pump, one or more microchannels, and one or more cardiac valves (See Kim specification, paragraph [0016], [0058]), a system comprising the device constitutes a kit.  Therefore, the teachings of Kim et al. satisfy the claim limitation as recited in instant claim 15. 

For claim 17, with respect to where the kit further comprises a set of instructions for attaching the cells to the laminin-treated surface:
It is noted that the Federal Circuit found that in addressing a method claim whose first step was drawn to the prior art method of administering metazalone AND an additional prescribing step addressing the inherent result of taking metaxalone with food, i.e., an increase in the bioavailability of the drug, the Federal Circuit in the King Case, 95 USPQ2d at 1842-43, analogized these facts to those faced by written instructions and their effect on compositions claims: “In an analogous context, we have held that ‘[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. Citing In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983).  In holding the metaxalone administering method anticipated, the Federal Circuit established the following relevant inquiry as to whether a prescribing step imparts patentability: "...whether the additional instructional limitation ... has a "new and unobvious functional relationship” with the known method of administering metaxalone with food.“ See In re Ngai, 367 F.3d at 1338 (quoting In re Gulack, 703 F.2d at 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Kim et al. does not expressly teach where an UV light reactive portion of a sulfo-SANPAH crosslinker is exposed to UV light from an UV light source thereby covalently attaching the crosslinker to the surface as recited in instant claims 8(b), 11(b), and 15(a), and where one or more extracellular proteins is covalently attached to a chemically reactive portion of the sulfo-SANPAH crosslinker as recited in instant claims 8(c), 11(c), and 15(b).  However, the teachings of Viovy et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Kim et al. does not expressly teach where a plurality of cells attached to the extracellular matrix peptides have grown along and are aligned and elongated along the micropattern or grooves as recited in instant claim 11(f).  However, the teachings of Viovy et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where an UV light reactive portion of a sulfo-SANPAH crosslinker is exposed to UV light from an UV light source thereby covalently attaching the crosslinker to the surface as recited in instant claims 8(b), 11(b), and 15(a), and where one or more extracellular proteins is covalently attached to a chemically reactive portion of the sulfo-SANPAH crosslinker as recited in instant claims 8(c), 11(c), and 15(b), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim and culture cells by utilizing a microfluidic device having a PDMS membrane surface that is modified by photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptides such that the PDMS membrane surface is reacted with the photoactivatable nitrophenyl azide group as an UV light reactive moiety of the sulfo-SANPAH crosslinker when exposed to UV light from a UV light source in order to conjugate the sulfo-SANPAH crosslinker to the PDMS membrane surface and then reacting the N-sulfosuccinimidyl ester group as a chemically reactive moiety of the sulfo-SANPAH crosslinker to an amine group of the RGD peptide in order to covalently attach the RGD peptide to the PDMS surface thereby creating a treated surface.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because microfluidic devices having a PDMS surface were known to be modified such that the PDMS surface is reacted with the photoactivatable nitrophenyl azide group and the N-sulfosuccinimidyl ester group is reacted to an amine group of the RGD group in order to conjugate the RGD peptide to the PDMS surface as taught by Viovy et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the methods of using microfluidic devices of Kim et al. have PDMS microfluidic channels and membranes that are photochemically crosslinked with sulfo-SANPAH and RGD adhesive peptide and therefore photochemically crosslinking the PDMS membrane surface to a sulfo-SANPAH crosslinker such that the photoactivatable nitrophenyl azide group of the sulfo-SANPAH crosslinker is reacted with the PDMS membrane surface when exposed to UV light from a UV light source and the N-sulfosuccinimidyl ester group of the sulfo-SANPAH crosslinker is reacted with an amine group of the RGD peptide would support the photochemical crosslinking of the PDMS microfluidic channels and membranes by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior KSR.
	
With respect to where the cells attached to the extracellular matrix peptides have grown along and are aligned and elongated along the micropattern as recited in instant claims 11(f), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim and covalently photochemically crosslink a PDMS membrane surface with a sulfo-SANPAH crosslinker by utilizing a photomask so as to UV-illuminate only at desired sites in order to create specific micropatterns on the PDMS membrane surface such as in a linear pattern, reacting an amine group of RGD peptides to the sulfo-SANPAH crosslinker in order to conjugate RGD peptides to the PDMS membrane surface in a linear pattern, and attaching a plurality of cells to the RGD peptides where such attachment results in the cells growing along and are aligned along the linear micropattern of the PDMS membrane surface.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because creating a linear micropattern on PDMS microfluidic channels and membranes were known to promote the adhesion of specific cells or cell compartments to specific sites by utilizing a photomask so as to UV-illuminate only at desired sites, in order to create adhesion protein patterns as taught by Viovy et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the methods of using microfluidic devices of Kim et al. have micropatterned PDMS membrane surfaces that are covalently photochemically crosslinked with a sulfo-SANPAH crosslinker and RGD adhesive peptides and therefore utilizing a photomask so as to UV-illuminate only at desired sites such as in a linear pattern in order to create adhesion protein/peptide patterns would support the promotion of adhesion specific cells or cell compartments to specific sites by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 8-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. WO2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, alone or as evidenced by Ali et al., BioRes Open Access 2:241-249 (2013), as applied to claims 8 and 11 above, and further in view of Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18), as applied to claims 9 and 13 herewith.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 8 and 11, please see discussion of Kim et al. and Viovy et al. above. 

For claim 9, with respect to where the cells are hepatocytes:
Kim et al. teaches in one embodiment that the system which mimics the cardiovascular system, generating physiological and pathological heart environments (See Kim specification, paragraph [0051]).  The system may be interconnected with other well-developed organ-on-a-chip systems such as gut, kidney, and lung to expand their capabilities (See Kim specification, paragraph [0051]).  For example, a lung-on-a-chip with the system of Kim’s invention, the capabilities mimicking a coordinated thoracic system may further serve as a model for pulmonary hypertension, among other diseases which incorporate blood flow and gas exchange (See Kim specification, paragraph [0051]).  Novel in vitro disease models can thus lead the discoveries of new therapeutic methods of appropriate drugs (See Kim specification, paragraph [0051]).  However, Kim et al. does not specify that hepatocytes or skeletal muscle cells.  
Ingber et al. teaches that cells can be grown, cultured and analyzed using the organ mimic device for 1 to 7 days , between at least 1-2 weeks, and even over 2 weeks (See Ingber specification, col. 6, lines 1-3).  For example, it has been shown that co-culture of alveolar epithelial cells with pulmonary 

 Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Kim et al. does not expressly teach where the cells are hepatocytes as recited in instant claim 9 or where the cells are skeletal muscle cells as recited in instant claim 13.  However, the teachings of Ingber et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the cells are hepatocytes as recited in instant claim 9 or where the cells are skeletal muscle cells as recited in instant claim 13, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim and culture hepatocytes or skeletal muscle cells by seeding these cells on the PDMS surface of a microfluidic device in an organ-on-chip system via a photochemically crosslinked RGD peptide, either in combination with or substituted for interstitial cells.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because organ-on-chip microfluidic devices were known to be utilized to culture and grow a range of cell types including interstitial cells, heart cells, hepatocytes, skeletal muscle cells, and smooth muscle cells as taught by Ingber et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the microfluidic KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. WO2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, and BioLamina, “General Laminin Information,” available online at http://www.biolamina.com/laminin-product-questions-answers, 5 pages (2014) (cited in the Action mailed on 10/3/18), alone or as evidenced by, Ali et al., BioRes Open Access 2:241-249 (2013). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1(a), 1(b), 1(c), 1(e) regarding the seeding step, 1(f), and 1(g), please see discussion supra of Kim et al. and Viovy et al. above along with the motivation to combine these references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to treat a microfluidic device by covalently attach an UV light reactive portion of a sulfo-SANPAH crosslinker to the plasma treated PDMS surface when the components are exposed to UV light and then covalently attaching laminin, which contains the RGD sequence motif as evidenced by Ali et al., to the chemically reactive portion of the crosslinker because derivatizing a plasma treated PDMS surface and 

	For claims 1(d), 1(e), and 3, with respect to storing the microfluidic device comprising a laminin-treated surface in a solution, wherein the storing is done at a controlled temperature below room temperature as recited in instant claim 1(d); with respect to removing the microfluidic device from the storing as recited in instant claim 1(e); and with respect to where the storing is done at between 2 and 10ºC as recited in instant claim 3:
	Kim et al. teaches in Example 1 that the microchannel structure and a free-standing membrane are fabricated (See Kim specification, paragraph [0058]).  The surface of the structures was coated with PDMS and holes formed to replicate inlets and outlets (See Kim specification, paragraph [0058]).  The microchannel structure was then irreversibly bonded to the substrate containing the free standing membrane after plasma activation (See Kim specification, paragraph [0058]). Fabrication of micropumps was performed to generate desired pumping profiles and the valves are then capable of providing various transmissions of fluid representing blood flow through the channels (See Kim specification, paragraph [0058]).  Prior to cell growth on the valve, a preliminary experiment was conducted where FITC-fluorescence solution was flowed through the system to confirm valving capability (See Kim specification, paragraph [0058]) thereby demonstrating that cells were not immediately seeded and allowed to grow to confluence.  Moreover, it is noted that the scope of the claimed method does not limit the length of storage thereby encompassing any length of storage.  
As discussed in a rejection for claims 8 and 11 supra, in Example 2, Kim et al. teaches a system comprising a microfluidic device comprising a PDMS surface that is photochemically crosslinked to RGD adhesion peptides via a sulfo-SANPAH crosslinker (See Kim specification, paragraph [0065]).  After PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (See Kim specification, paragraph [0065]).  Therefore, when considering the Kim reference, as a whole, it would necessarily follow that storing the microfluidic device for any length of time after PDMS surface modification, but prior to seeding the surface with interstitial cells would have occurred.  Moreover, the device would have necessarily been removed from 
As discussed supra, Ali et al. teaches that laminins are key extracellular matrix components and regulators of cell adhesion, migration, and proliferation where several cell binding motifs based on laminin-derived peptides have been investigated for approaches to modulate cell adhesion including those based on the RGD, IKVAV, and YIGSR amino acid sequences (See Ali article, abstract; pg. 241, col. 1, 1st paragraph to col. 2, last paragraph).  As such, Ali et al. evidences that laminin is an extracellular matrix protein that contains a RGD sequence motif.
BioLamina teaches that laminin coated plates and diluted coating solution can be kept at 2-8ºC for up to 4 weeks (See BioLamina article, pg. 2, 2nd paragraph).  However, the plates should be sealed to prevent evaporation and contamination where the Biolaminin matrix will be inactivated if let dry (See BioLamina article, pg. 2, 2nd paragraph).  Thus, the teachings of BioLamina suggest storing a microfluidic device that comprises a laminin-treated surface in a solution at a temperature between 2-8ºC as recited in claim 3.  Moreover, storing laminin coated plates at a temperature of 2-8ºC constitutes where the storing is done at a controlled temperature below room temperature as recited in claim 1(d).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Kim et al. does not expressly teach storing the microfluidic device comprising a laminin-treated surface in a solution, wherein the storing is done at a controlled temperature below room temperature as recited in instant claim 1(d); with respect to removing the microfluidic device from the storing as recited in instant claim 1(e); and with respect to where the storing is done at between 2 and 10ºC as recited in instant claim 3.  However, the teachings of the BioLumina article satisfy cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to storing the microfluidic device comprising a laminin-treated surface in a solution, wherein the storing is done at a controlled temperature below room temperature as recited in instant claim 1(d); with respect to removing the microfluidic device from the storing as recited in instant claim 1(e); and with respect to where the storing is done at between 2 and 10ºC as recited in instant claim 3, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim et al. and storing the microfluidic device comprising a laminin-treated surface in a wet condition such as in a solution at a temperature between 2-8ºC thereby preventing evaporation, contamination, and inactivation of the attached laminin, and then removing the device from storage in order to seed and culture interstitial cells on the laminin-treated surface.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because storing laminin coated plates and diluted coating solution at a temperature between 2-8ºC were known to prevent evaporation, contamination, and inactivation as taught by the BioLumina article.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the microfluidic devices of Kim et al. comprise attached RGD adhesion peptides, which laminin contains, to a photochemically crosslinked PDMS surface via a sulfo-SANPAH crosslinker so as to create a laminin-treated surface and therefore storing the microfluidic device in a wet condition such as in a solution at a temperature between 2-8ºC and then removing the device from storage would support the prevention of evaporation, contamination, and inactivation of the attached laminin and would support seeding and culturing cells onto the laminin-treated surface by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/4/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654